Citation Nr: 9900747	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  97-18 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a fracture of the right femoral neck with 
shortening of the leg, currently evaluated 60 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from May 1965 
to October 1965.

This case comes to the Board of Veterans Appeals (Board) 
from a January 1997 RO decision which denied an increase in a 
30 percent rating for service-connected residuals of a 
fracture of the right femoral neck with shortening of the 
leg.  The veteran appealed for an increased rating.  A 
personal hearing was requested and scheduled before an RO 
hearing officer, but such hearing was canceled by the 
veteran's representative in August 1997.  In an August 1998 
rating decision, the RO granted an increased rating of 60 
percent for service-connected residuals of a fracture of the 
right femoral neck with shortening of the leg. 

In an August 1998 decision, the RO established secondary 
service connection for a low back disability, with a 20 
percent rating, a right knee disability, with a 20 percent 
rating, and a left hip disability, with a 10 percent rating.  
Such percentage ratings are not in appellate status and will 
not be addressed by the Board.  

The Board also notes that in written statements dated in 
October and December 1998, the veteran's representative 
appears to be raising claims for entitlement to a total 
disability compensation rating based on individual 
unemployability, and for entitlement to an earlier effective 
date for assignment of a 60 percent rating for service-
connected residuals of a fracture of the right femoral neck 
with shortening of the leg.  These issues are not currently 
on appeal and are referred to the RO for appropriate action.


FINDING OF FACT

The residuals of a fracture of the right femoral neck with 
shortening of the leg are manifested by hip extension to 0 
degrees, flexion to 30 degrees, no adduction, abduction, 
external rotation, or internal rotation, right leg shortened 
by 2 centimeters, and femoral neck malunion, with 
osteonecrosis of the right femoral head.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
residuals of a fracture of the right femoral neck with 
shortening of the leg have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Codes 5250, 5255, 5275 
(1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran contends that his service-connected residuals of 
a fracture of the right femoral neck with shortening of the 
leg are more disabling than currently evaluated.

The veteran served on active duty for training from May 1965 
to October 1965.  A review of his service medical records 
shows that he was treated for a closed fracture of the right 
femoral neck, and underwent a closed reduction with internal 
fixation of a Jewett nail, with a subsequent bone graft from 
the right tibia, removal of the Jewett nail, and insertion of 
a Smith-Peterson nail and two Knowles nails.

At an April 1967 VA examination, the pertinent diagnoses were 
residuals of a stress fracture of the neck of the right 
femur, manifested by a ½-inch shortening of the right leg, 
degenerative arthritis of the right hip, and fibrous 
ankylosis of the right hip with severe limitation of motion 
of the right hip.

In a May 1967 decision, the RO established service connection 
for residuals of a fracture of the right femoral neck, with a 
20 percent rating.

In a February 1968 rating decision, the RO assigned an 
increased 30 percent rating for the service-connected 
residuals of a fracture of the right femoral neck with 
shortening of the leg.

In November 1996, the veteran submitted a claim for an 
increased rating for residuals of a fracture of the right 
femoral neck with shortening of the leg.

At a December 1996 VA examination, the veteran complained of 
back and right hip pain.  On examination, the examiner noted 
that the right leg was one inch shorter than the left, and 
was also thinner.  Right hip movements were restricted and 
painful, and there was a one-foot-long right hip scar in the 
lateral aspect of the right thigh.  There was no swelling or 
deformity.  Range of motion of the right hip was as follows:  
40 degrees of flexion, 20 degrees of extension, 30 degrees of 
restricted rotation, 30 degrees of restricted abduction, and 
30 degrees of restricted adduction.  Right hip movements were 
painful and the veteran reported that he tired very easily 
when walking.  An X-ray study of the right hip showed an old 
fracture deformity with degenerative changes of the right 
hip.  The pertinent diagnoses were post-traumatic arthritis 
of the right hip, and status post fracture of the right 
femoral head.

By a letter dated in April 1997, a private physician, M.E. 
Reidy, M.D., detailed the results of her examination of the 
veteran in April 1997.  She noted that the veteran walked 
with an obvious limp secondary to a leg length discrepancy, 
that the right leg was approximately 1½  inches shorter than 
the left, that there was atrophy of the right leg, and that 
the veteran stood with a significant loss of leveling of the 
pelvis.  Range of motion of the right hip was as follows:  
flexion to 40 degrees, and absent internal and external 
rotation.  An X-ray study of the right hip showed almost 
complete loss of joint space with subchondral cyst formation 
in the acetabular and femoral portions of the joint, visible 
rod and pins, and significant shortening of the femoral neck, 
probably accounting for the leg length discrepancy.  Dr. 
Reidy noted that the veteran had developed significant 
arthritis in the hip joint which was end stage and which in 
most patients would result in a recommendation for joint 
replacement if pain control were not achieved.  The 
diagnostic impression was poor outcome from subcapital 
femoral fracture in 1965 with resultant leg length 
discrepancy.  She also noted that the veteran had developed 
back and leg disabilities secondary to the right hip 
disability.

At a December 1997 VA examination, the veteran stated that he 
worked as a barber and stood on his feet most of the time.  
He complained of chronic right hip pain, with low back pain, 
left hip pain, and right knee pain.  On examination, there 
was a fairly severe right antalgic and right short-leg gait.  
There was a positive right Trendelenburg sign, moderate 
muscle atrophy of the right thigh, the right leg was 2 
centimeters shorter than the left, with a fairly severe 
pelvic obliquity making the functional limb length 
discrepancy greater than the actual measurement.  Right hip 
range of motion was as follows:  flexion from 0 to 30 
degrees, 0 degrees of external and internal rotation, and 0 
degrees of abduction and adduction.  Motor function was full 
in the lower extremities, and there was a well-healed 28-
centimeter lateral scar over the right hip.  An X-ray study 
showed an approximate 5-millimeter discrepancy of the level 
of the lesser trochanters based on the level with regard to 
the ischial tuberosities, malunion of the right femoral neck, 
and two known pins with a nail and a sideplate device.  There 
was complete destruction of joint space with osteonecrosis 
and collapse, with lateral migration of the femoral head and 
large lateral and medial osteophytes on both the head and the 
acetabulum.  The pertinent diagnostic assessments were:  
right femoral neck malunion, osteonecrosis of the right 
femoral head, and severe destructive degenerative arthritis 
of the right hip joint with functional range of motion that 
essentially was comparable to right hip fusion, and limb 
length discrepancy.  The examiner opined that there was 
fairly severe limitation of the right hip.  

In an August 1998 rating decision, the RO granted an 
increased 60 percent rating for service-connected residuals 
of a fracture of the right femoral neck with shortening of 
the leg.

II.  Analysis

The veteran contends that his service-connected residuals of 
a fracture of the right femoral neck with shortening of the 
leg are more disabling than 60 percent.  His claim for an 
increased rating is well grounded, meaning plausible.  The 
file shows that the RO has properly developed the evidence, 
and there is no further VA duty to assist the veteran with 
his claim.  38 U.S.C.A. § 5107(a).  

When rating the veterans service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
The veteran is already in receipt of a rating higher than the 
maximum rating available under the diagnostic codes 
pertaining to limitation of motion of the thigh; thus he will 
not be rated under such codes.  See Codes 5251, 5252, 5253.

Ankylosis of a hip is rated 60 percent when favorable, with 
flexion at an angle between 20 degrees and 40 degrees and 
slight adduction or abduction, 70 percent when intermediate, 
and 90 percent when extremely unfavorable, with the foot not 
reaching the ground, and a necessity for crutches.  38 C.F.R. 
§ 4.71a, Code 5250.

Impairment of the femur is rated 60 percent disabling with a 
fracture of the surgical neck of the femur, with a false 
joint.  A 60 percent rating is also assigned for a fracture 
of the shaft or anatomical neck of the femur, with nonunion, 
without loose motion, and weightbearing preserved with the 
aid of a brace.  An 80 percent rating is assigned for a 
fracture of the shaft or anatomical neck of the femur, with 
nonunion, with loose motion (spiral or oblique fracture).  
38 C.F.R. § 4.71a, Code 5255.

Shortening of the bones of the lower extremity is rated 10 
percent disabling when 1¼ to 2 inches (3.2 centimeters to 5.1 
centimeters) shorter than the other leg.  38 C.F.R. § 4.71a, 
Code 5275.  A note to this code provides that the legs are to 
be measured from the anterior superior spine of the ilium to 
the internal malleolus of the tibia, and that ratings based 
on shortening of the leg are not to be combined with other 
ratings for fracture or faulty union in the same extremity.

The medical evidence demonstrates that the veteran's right 
hip disability has worsened in recent years, with a 
significant increase in limitation of motion since the 
December 1996 VA examination.

The most recent medical evidence, a December 1997 VA 
examination, demonstrates that there is flexion from 0 to 30 
degrees, with 0 degrees of external and internal rotation, 
and 0 degrees of abduction and adduction.  The examiner 
opined that the veteran's functional range of motion was 
essentially comparable to right hip fusion.  The right leg 
was 2 centimeters shorter than the left, with a fairly severe 
pelvic obliquity making the functional limb length 
discrepancy greater than the actual measurement.  Motor 
function was full in the lower extremities.
An X-ray study showed an approximate 5-millimeter discrepancy 
of the level of the lesser trochanters, complete destruction 
of joint space with osteonecrosis and collapse, with lateral 
migration of the femoral head and large lateral and medial 
osteophytes on both the head and the acetabulum.  The 
pertinent diagnosis was right femoral neck malunion, with 
osteonecrosis of the right femoral head, and severe 
destructive degenerative arthritis of the right hip joint 
with limitation of motion, and limb length discrepancy.  The 
examiner opined that there was fairly severe limitation of 
the right hip.  

If the disability were rated under the criteria pertaining to 
shortening of the lower extremity, a noncompensable 
evaluation would be in order, as the right leg is shorter 
than the left leg by only 2 centimeters, and a 10 percent 
rating under this code requires a minimum difference of 3.2 
centimeters between leg lengths.  38 C.F.R. § 4.71a, Code 
5275,  38 C.F.R. § 4.31.

If the disability were rated under the criteria pertaining to 
impairment of the femur, a maximum 60 percent rating is in 
order, as the medical evidence does not show nonunion of a 
fracture of the shaft or anatomical neck of the femur with 
loose motion.  38 C.F.R. § 4.71a, Code 5255

If the disability is rated under the criteria of Code 5250 
pertaining to ankylosis of the hip, an increase in the 
current 60 percent rating also is not in order.  While the 
medical evidence shows the right hip has no abduction, 
adduction, external rotation, or internal rotation, the joint 
is not completely ankylosed (immobilized or frozen in one 
position), since there is full extension of 0 degrees and 
flexion can be performed to 30 degrees.  The RO considered 
the significant limitation of motion to be equivalent to 
favorable anklyosis, as required for a 60 percent rating 
under Code 5250, yet the hip is not actually ankylosed in a 
position or angle of between 20 degrees and 40 degrees and 
slight adduction or abduction.  Nor is there even worse 
intermediate ankylosis as required for the next higher 
rating of 70 percent under this code.

The preponderance of the evidence is against the claim for an 
increase in the current 60 percent rating for the right hip 
disability.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER


An increased rating for residuals of a fracture of the right 
femoral neck with shortening of the leg is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
